595 N.W.2d 826 (1999)
John A. WINN, Plaintiff-Appellant,
v.
Mary Jo WINN, Defendant-Appellee.
Docket No. 114696, COA No. 209048.
Supreme Court of Michigan.
June 2, 1999.
On order of the Court, the motion for immediate consideration, the motion for stay of Court of Appeals order giving the Court of Appeals opinion immediate effect, and the application for leave to appeal from the February 26, 1999 decision of the Court of Appeals are considered. The motion for immediate consideration is GRANTED. Pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we VACATE the order of the Court of Appeals giving its opinion immediate effect, and we REMAND the case to the Wexford Circuit Court for re-evaluation in accordance with the Court of Appeals opinion in this case and Fletcher v. Fletcher, 447 Mich. 871, 889, 526 N.W.2d 889 (1994). On remand, the trial court should consider up-to-date information, including Taylor's reaction to the custodial environment modified in December 1997 and any other significant change in circumstances arising since that modification. Pending that review, the shared custody ordered by the trial court in December 1997 is to be maintained. The motion for stay is therefore DENIED as moot. In all other respects, leave to appeal is DENIED because we are not persuaded that the questions presented should be reviewed by this Court.
We do not retain jurisdiction.
CORRIGAN, J., not participating.